DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see the amendment, filed 08/06/2021, with respect to the rejection(s) of claim(s) 2-5, 8-12, 14-16, and 17-21 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive in that the amendment introduces new limitations not taught by the references relied upon in the rejections of the previous Office action.  Therefore, the rejection has been withdrawn.  However, upon further consideration, in the case of claims 11, 12, 14-16, and 18, a new ground(s) of rejection is made in view of US 8,556,581 to Davey, US 7,934,900 to Pask, and US 3,810,711 to Emmerson et al.  Claims 2-5, 8-10, and 19-21 are rejected under 35 USC 112(a) and 35 USC 112(b).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Amended claim 2, at lines 11-18 recites that the loads experienced by the airfoil are transmitted through the inner and outer projections to the inner and outer platforms.  However, at lines 31-32 of the same claim, it is recited that the inner and outer radial ends of the airfoil are “free-floated” relative to the platforms.  The term “free-floated” is used in only one instance in the disclosure as filed” in para. 36 wherein it used to describe an embodiment where the airfoil is not directly physically connected to the inner platform (as shown at 151 in Fig. 4), and so loads from the airfoil are transmitted to the platform only through the spar.  Therefore, the use of a projection to transfer loads from the airfoil to the platform and an arrangement wherein the airfoil end is free-floated relative to the platform are mutually exclusive as described by the disclosure as originally filed.  Claim 19 recites similarly conflicting limitations at lines 12-13 and 25-28.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 8-10, and 19-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 2, at lines 11-18 recites that the loads experienced by the airfoil are transmitted through the inner and outer projections to the inner and outer platforms.  However, at lines 31-32 of the same claim, it is recited that the inner and outer radial ends of the airfoil are “free-floated” relative to the platforms.  The term “free-floated” is used in only one instance in the disclosure as filed” in para. 36 wherein it used to describe an embodiment where the airfoil is not directly physically connected to the inner platform (as shown at 151 in Fig. 4), and so loads from the airfoil are transmitted to the platform only through the spar.  Therefore, the use of a projection to transfer loads from the airfoil to the platform and an arrangement wherein the airfoil end is free-floated relative to the platform are mutually exclusive as described by the disclosure as originally filed.  Claim 19 recites similarly conflicting limitations at lines 12-13 and 25-28.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 8-10, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 2, at lines 11-18 recites that the loads experienced by the airfoil are transmitted through the inner and outer projections to the inner and outer platforms.  However, at lines 31-32 of the same claim, it is recited that the inner and outer radial ends of the airfoil are “free-floated” relative to the platforms.  The term “free-floated” is used in only one instance in the disclosure as filed” in para. 36 wherein it used to describe an embodiment where the airfoil is not directly physically connected to the inner platform (as shown at 151 in Fig. 4), and so loads from the airfoil are transmitted to the platform only through the spar.  Therefore, the use of a projection to transfer loads from the airfoil to the platform and an arrangement wherein the airfoil end is free-floated relative to the platform are mutually exclusive as described by the disclosure as originally filed.  Claim 19 recites similarly conflicting limitations at lines 12-13 and 25-28.  Because the claimed features cannot work together, according to the disclosure, it cannot be determined whether the mutually exclusive features are intended to be claimed in the alternative, or, if only one embodiment is intended, which one.  Therefore, the metes and bounds of the claims cannot be determined, rendering the claims indefinite.
Claims 8, 9, and 10 are further rejected because claim 8 (from which claims9 and 10 depend) depends from canceled claim 1.  Because a claim includes all of the limitations of the claim(s) from 
Claims not specifically addressed above are rejected based upon their dependency from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,556,581 to Davey.  Davey teaches a vane assembly for a gas turbine engine, the vane assembly comprising:
an inner platform (2) that includes an inner panel that defines an inner boundary of a gas path of the gas turbine engine and an inner projection (6a) that extends radially outward away from the inner panel (Fig. 5), 
an outer platform (3) spaced apart radially from the inner platform to define the gas path therebetween, the outer platform includes an outer panel that defines an outer boundary of the gas path of the gas turbine engine and an outer projection (6b) that extends radially inward away from the outer panel and toward the inner platform (Fig. 5), and 
an airfoil (4) located radially between the inner panel and the outer panel and the airfoil formed to define an outer surface that faces the gas path (Fig. 2) and an inner surface that defines a hollow core 
wherein the inner projection and the outer projection are located in the hollow core so that the inner radial end is arranged around the inner projection of the inner platform and the outer radial end is arranged around the outer projection of the outer platform to couple the airfoil with the inner platform and the outer platform (col. 4, ll. 3-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,556,581 to Davey in view of US 7,934,900 to Pask.
Davey teaches the vane assembly of claim 11 (see above), but fails to teach a reinforcement spar that extends radially between the inner platform and the outer platform through the hollow core of the airfoil and the reinforcement spar supports the inner surface of the airfoil (claim 14), or
the reinforcement spar including a central post that extends radially and an engagement flange that extends from the central post toward the airfoil, the airfoil extends between the outer radial end and the inner radial end that is spaced apart radially from the outer radial end to locate a midsection of the airfoil therebetween, and the engagement flange engages the midsection of the ceramic-containing airfoil (claim 15), or

Pask teaches a guide vane (29/30) with a reinforcement spar (16) that extends radially between an inner platform and an outer platform through the hollow core of an airfoil (Fig. 2) and the reinforcement spar supports the inner surface of the airfoil (col. 2, ll. 17-21) (claim 14), 
the reinforcement spar including a central post (16) that extends radially (Fig. 2) and an engagement flange (17, 18, 19) that extends from the central post toward the airfoil (Fig. 2), the airfoil extends between the outer radial end and the inner radial end that is spaced apart radially from the outer radial end to locate a midsection of the airfoil therebetween (proximate the middle dashed line in Fig. 2), and the engagement flange engages the midsection of the ceramic-containing airfoil (at 18, col. 2, ll. 17-21) (claim 15), or
the reinforcement spar is spaced apart from the ceramic-containing airfoil at the outer radial end and the inner radial end of the airfoil (28 and 31, col. 2, ll. 30-33) (claim 16).
Pask also teaches that providing a central post, or spine, with flanges extending towards the interior of a vane provides support for the vane which avoids unwanted stresses (col. 2, ll. 48-55).  Therefore, because both Davey and Pask teach vanes with internal, load bearing spars, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of Davey by adding flanges extending from the spar to support the vane’s inner surface as taught by Pask for the purpose of avoiding unwanted stresses within the vane (Pask col. 2, ll. 48-55).


Claim(s) 14, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,556,581 to Davey in view of US 3,810,711 to Emmerson et al. Davey teaches the vane assembly of claim 14 (see above), but fails to teach that the reinforcement spar is coupled with the outer platform by a bicast joint and coupled with the inner platform by a bicast joint.
Emmerson teaches a turbine vane (col. 2, ll. 8-9) comprising a spar (col. 1, ll. 49-51), wherein the vane components are attached by bicast joints (col. 6, ll. 3-9).
Emmerson also teaches that using bicast joints isolates the joint between components so that it is not subject to oxidation and fatigue failure (col. 1, ll. 57-62).  Therefore, because both Davey and Emmerson teach turbine vanes with an internal spar and airfoil connected to inner and outer platforms, and Emmerson teaches that it is beneficial to use bicast joints to attach the platforms, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of Davey by attaching the platforms with bicast joints as taught by Emmerson in order to protect the joints from oxidation and fatigue failure (Emmerson col. 1, ll. 57-62).
Conclusion
Though claims 2-5, 8-10, and 19-21 are not rejected based upon any prior art, determination of allowability is pending resolution of the rejections under 35 USC 112(a) and 35 USC 112(b).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745           

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745